Citation Nr: 1455002	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for memory problems, to include as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral pes planus (claimed as foot and arch condition), to include as due to undiagnosed illness.

4.  Entitlement to service connection for a respiratory disorder (claimed as bronchitis and pneumonia), to include as due to undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty with the United States (U.S.) Marine Corps from January 1988 to January 1992, with P.  These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran also perfected an appeal regarding the issue of service connection for irritable bowel syndrome; however, in a February 2012 rating decision, the RO granted service connection for diarrhea (claimed as irritable bowel syndrome).  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is also no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The Veteran also filed a notice of disagreement (NOD) with the evaluation assigned for his service-connected posttraumatic stress disorder (PTSD) in a February 2012 rating decision.  A statement of the case (SOC) was issued in January 2014, but the Veteran did not file a substantive appeal.  Thus, the Board does not have jurisdiction over this issue.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS contains a November 2014 Appellant's Brief.  The electronic folder in Virtual VA includes copies of VA treatment records dated through July 2013, which have been reviewed by the RO and the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that a remand is necessary to obtain outstanding records and to obtain a medical opinion regarding the Veteran's bilateral pes planus.  

First, a remand is required so that further attempts can be made to obtain the Veteran's service treatment records (STRs) and service personnel records (SPRs).  The RO attempted to obtain the Veteran's STRs from the National Personnel Records Center (NPRC) and the Records Management Center (RMC), but received negative responses.  The NPRC suggested that the RO attempt to obtain the records from the Commandant Headquarters U.S. Marine Corps (Code 41), but this was not done.  Therefore, a remand is necessary to ensure that all efforts to obtain the Veteran's service records have been exhausted.  

Second, while on remand, any identified, outstanding treatment records should be obtained.

Third, a remand is required for a medical opinion.  The Veteran asserts that his flat feet disorder was incurred in or aggravated during boot camp.  See December 2009 statement.  At a June 2009 VA general medical examination, he was diagnosed with bilateral pes planus, "not military related."  The examiner, however, did not provide any supporting explanation.  For this reason, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veterans STRs and SPRs from the appropriate custodians, including from the Commandant Headquarters U.S. Marine Corps as suggested by the NPRC in March 2008.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep disorder, memory problems, bilateral pes planus, bronchitis/pneumonia, and chronic fatigue syndrome.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center, including the Dallas VA Medical Center, and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After completing the foregoing development, obtain an addendum to the June 2009 VA examination by the same examiner or another examiner if not available.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum.  A complete explanation for any opinion offered must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral pes planus was incurred in or aggravated by his active duty service.  The examiner must consider the Veteran's lay statements of record.

5.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination in connection with his claims for a sleep disorder, memory problems, bronchitis/pneumonia, and chronic fatigue syndrome.  

6.  Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



